EXHIBIT 10.2 Termination Letter August 28, 2015 Jeckelson Investments Limited Reg.no: HE 206312 Nauusis, 1, Karapatahis Building, PC 6018 Larmaca, Cyprus E-mail address: anders.holmstedt@aitellu.com Mr. Henrik Andreas Leo Ellefsen Skovbovaengets Sidealle 3 4000 Roskilde Denmark E-mail address: henrik@ellefsen.com Re:Termination of Agreement Dear Mssrs. Holmstedt and Ellefsen: Reference is made to that certain Share Exchange and Purchase Agreement dated February 26, 2015 (“Agreement”) by and among the Stockholders of LXXCOIN VENTURES LIMITED, a Cyprus limited company formerly known as JECKELSON INVESTMENTS LIMITED (“Seller”), CRYPTOCORUM, LTD., a Malta holding company (“CryptoCorum”) and CRYPTOSIGN, INC., a Delaware corporation formerly known as STRATEGABIZ, INC. (“CryptoSign”).Any capitalized terms used in this letter but not defined have the meanings given in the Agreement. Please be advised that CryptoSign hereby terminates the Agreement pursuant to the terms of Section 10.01(d) and (f) the Agreement as a result of a failure for the transaction to close within the time set forth in the Agreement.This letter serves as notice of such termination as required under Section 10.01.Accordingly, the Agreement is of no further force or effect, however, this termination does not relieve any party from any liability for any breach of the Agreement prior to the termination. Sincerely, /s/ Brian P Svaneeng Mertz Brian Pal Svaneeng Mertz, CEO Cc:Soren Jonassen Ole Sigetty Robert Bench J. Martin Tate
